Citation Nr: 1119632	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  94-00 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a cervical spine disability. 

2.  Entitlement to an evaluation in excess of 10 percent for the residuals of a facial trauma. 

3.  Entitlement to a compensable evaluation for sinusitis. 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from May 1965 to November 1965.  He also had active duty for training and/or inactive duty for training from June 5, 1982 to June 19, 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions since November 1992 of the San Juan, Puerto Rico, regional office (RO) of the Department of Veterans Affairs (VA).  

These issues were among those that were previously before the Board in December 2004 and December 2008, but were remanded for additional development.  They have been returned for further appellate review.  

After the December 2008 remand, a September 2010 rating decision assigned separate evaluations for neurological impairment of the right upper extremity and neurological impairment of the left upper extremity as secondary to the Veteran's cervical spine disability.  A 20 percent evaluation was assigned for each of these disabilities.  The Veteran was notified of this decision in September 2010, but he has not expressed disagreement with the initial evaluations.  Therefore, the matter of the evaluations of the Veteran's upper extremities is not before the Board. 

On May 11, 2010, the Veteran submitted a VA Form 9 in which he argues that he was owed back pay for claims and requested a Board hearing.  The Board interprets this as a claim for an earlier effective date or dates.  However, the Veteran did not specified which disability or disabilities he believes are at issue.  No earlier effective date claim has been perfected for appellate review.  The Board notes that the most recent rating decision preceding that correspondence was a rating decision of January 21, 2010, which granted service connection for anxiety neurosis, and assigned a 30 percent rating effective from March 27, 1991.  The Veteran was notified of that decision by letter dated March 30, 2010.  It appears most likely that the May 11, 2010 statement pertains to that decision.  Therefore, this matter is referred back to the RO for clarification and initial consideration.  

Unfortunately, the issue of entitlement to an increased evaluation for the residuals of a facial trauma must again be remanded.  It is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From the date of his claim through May 17, 2010, the Veteran's cervical spine disability includes pronounced intervertebral disc syndrome (IDS) that has consistently been productive of objective evidence of spasms of the neck muscles, neurological symptoms appropriate to diseases of the disc of the cervical spine, and pain with little or no intermittent relief.  

2.  The Veteran's cervical spine disability does not include fracture of the vertebra and is not productive of ankylosis.

3.  The Veteran has X-ray evidence of sinusitis, without objective evidence of purulent discharge, crusting, scabbing, incapacitating episodes, or at least three non-incapacitating episodes within a year. 


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation (but no higher) for the Veteran's cervical spine disability have been met for the period from the date of his claim to May 17, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Codes 5021-5290, 5293 (1992, 2002); 38 C.F.R. § 4.71a, Code 5293 (2003); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5243 (2010).  

2.  The criteria for a compensable evaluation for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.97, DC 6513 (1996); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.97, Code 6513 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran's claim was received years prior to the enactment of the VCAA.  Therefore, it was impossible to have provided him with the required notification prior to the initial adjudication of his claim.  However, he was provided with letters in June 2001, March 2005, February 2006 and April 2010 that contained all of the notification required by 38 C.F.R. § 3.159 for the claims for increased evaluations, as defined by Dingess and Pelegrini.  Although this information was not received until after the initial adjudication, this has not resulted in any harm to the Veteran, as his claims have been readjudicated after the receipt of this notification.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met. 

The Board finds that the duty to assist has also been met.  The Veteran's VA and private treatment records have been obtained.  The Veteran has been afforded numerous VA examinations, although the Board notes that he failed to report to the VA sinusitis examination scheduled at the request of the most recent Board remand.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.  His medical records from the Social Security Administration (SSA) have been received and reviewed.  The Veteran declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeals.

Increased Evaluations

The Veteran contends that the evaluations assigned to both his service connected cervical spine disability and his service connected sinus disability fail to adequately compensate him for the impairment they produce. 

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  


Cervical Spine

The record shows that entitlement to service connection for strain and myositis of the right cervicodorsal region was established in a January 1984 rating decision.  A zero percent evaluation was assigned under the rating code for myositis and the rating code for limitation of motion of the cervical spine that was in effect at that time.  See 38 C.F.R. § 4.71a, Codes 5021-5290 (1983).  The evaluation was increased to 20 percent by an August 1987 rating decision under these same rating codes, effective from February 1987.  In response to the Veteran's current claim, the diagnosis of the Veteran's disability was amended to include discogenic disease at C5 to C6 with radiculopathy of the right side in a November 1992 rating decision.  The evaluation was increased to the current 40 percent, effective from the October 1991 date of receipt of the claim.  The increase was apparently made under the rating code for IDS, as the maximum evaluation for limitation of motion of the cervical spine was 30 percent.  See 38 C.F.R. § 4.71a, Codes 5021-5290, 5293 (1992).  

During the course of this appeal, the Board notes that the criteria used to evaluate the Veteran's cervical spine disability have changed.  

Pursuant to governing legal precedent, when a new statute is enacted or a new regulation is issued while a claim is pending before VA, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision.  See VAOPGCPREC 7- 03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In increased rating cases such as this one, where the rating criteria is amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should and will apply unless Congress provides otherwise or permits the Secretary to do otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2010).  

The rating criteria that were in effect prior to September 26, 2003 state that myositis was to be rated based on limitation of motion of the affected part.  38 C.F.R. § 4.71a, Code 5021 (2002).  The rating code for limitation of motion of the cervical spine held that severe limitation of motion of the cervical spine is evaluated as 30 percent disabling.  Moderate limitation of motion is evaluated as 20 percent disabling.  Slight limitation of motion is rated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 5290 (2002).  Unfavorable ankylosis of the cervical spine was evaluated as 40 percent disabling.  38 C.F.R. § 4.71a, Code 5287 (2002).  

Normal range of motion of the cervical spine is 45 degrees of flexion; 45 degrees of extension; 45 degrees of right and left lateral flexion; and 80 degrees of right and left rotation.  38 C.F.R. § 4.71a, Plate V (2010).  While these measurements were not added to the rating schedule until the September 26, 2003 changes, the Board notes that as the range of motion of the human neck is unchanged, they remain an objective standard by which range of motion can be evaluated even for evaluation periods prior to September 26, 2003. 

Ankylosis has been defined as the stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, at 86 (27th ed. 1988).  Coyalong v. West, 12 Vet. App. 524, 528 (1999).

Under the version of the rating code for IDS in effect at the time of the Veteran's claim, a 20 percent rating is assigned for IDS which is moderate with recurring attacks, a 40 percent rating is warranted for IDS that is severely disabling with recurring attacks and intermittent relief, and a 60 percent evaluation is assigned for IDS which is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 5293 (1992).

As noted hereinabove, effective on September 23, 2002, the provisions of DC 5293 were changed.  See 67 Fed. Reg. 54345- 54349 (August 22, 2002).  Under the new version, IDS (preoperative or postoperative) is evaluated either on the total duration of incapacitating episodes over the past 12 months under DC 5293, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

For IDS manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.

Note 1 of that Diagnostic Code provides that, for purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.

Effective on September 26, 2003, DC 5293 was renumbered and revised at 38 C.F.R. § 4.71a, DC 5243.  Under that Diagnostic Code,  IDS is to be evaluated either under the new general rating formula for diseases and injuries of the spine or under the formula for rating IDS based on incapacitating episodes, which became effective on September 23, 2002.

The new general rating criteria for disabilities of the spine must also be considered, but only from the September 26, 2003 effective date.  Under the new general rating criteria for disabilities of the spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or of the cervical spine greater than 170 degrees but not greater than 335 degrees; or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined motion of the cervical spine nit greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

An evaluation higher of 40 percent is not warranted under the new criteria unless there is forward flexion of the thoracolumbar spine to 30 degrees or less.  Forward flexion of the cervical spine 15 degrees or less, or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating.  An evaluation of 40 or greater requires unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

The evidence includes VA treatment records dating from January 1991.  The Veteran complained of severe neck pain.  Objective examination in February 1991 revealed moderate tenderness.  March 1991 records report a normal range of motion and muscle strength that was 85 percent of normal.  

A private October 1991 X-ray study shows that the Veteran had moderate cervical spondylo-arthrosis with osteophytes bilaterally deforming C4-5, C5-6 foramina; and degenerative discogenic disease at C4-5, C5-6 levels.  

A March 1992 examination from a private physician states that the Veteran had moderate to severe spasms and tenderness of the cervical paravertebral and bilateral upper travezium muscles.  The range of motion was 20 degrees of flexion; 10 degrees of extension; lateral bending to 15 degrees; and bilateral rotation to 15 degrees.  The diagnoses included cervical fibromyositis, and bilateral C5-C6 radiculopathy.  

The report of a VA examination of the spine conducted in June 1992 shows that the Veteran complained of nuchal and upper back pains elicited and exacerbated during the day and with active movement of the head and neck.  On examination, there was straightening of the cervical lordosis and pain to pressure of the vertebra spinous processes and paravertebral muscles of the upper back musculature with evidence of spasm.  There was a sensory deficit of the C5 to C6 dermatome in the right side.  The diagnoses were cervical paravertebral and upper back myositis; degenerative osteoarthritis with spondylosis of the spine; and discogenic disease of C5 to C6, with radiculopathy in the right side.  

A VA treatment note dated July 1992 shows that the Veteran had 30 degrees of flexion, 50 degrees of extension with neck pain, 40 degrees of rotation of the right side, and 70 degrees of rotation to the left side.  

The Veteran was provided a VA magnetic resonance imaging (MRI) study of the cervical spine in June 1993.  The impression was a posterior midline herniated disc at the C4 to C5 level; posterolateral osteophytes at the C4 to C5 and C5 to C6 levels; and anterolateral osteophytes in the mid cervical spine.  There was no evidence of cord impression.  

An August 1994 note from a private physician says that the Veteran has a bulging disc at C5-C6, radiculopathy, and peripheral neuropathy.  

An October 1994 statement from a private doctor shows that the Veteran complained of neck and right trapezius pain and spasms.  VA records dated October 1994 also show pain, with no evidence of radicular symptoms.  

June 1996 VA treatment records indicate the Veteran complained of osteoarthritis and muscular spasms.  He was able to perform all the activities of daily living.  On examination, the Veteran did not have scoliosis, but his right shoulder was lower than his left shoulder.  The active ranges of motions of the cervical spine were within normal limits with pain.  The inactive range of motion had limitations due to pain.  Using a goniometer, the cervical flexion was 10 degrees, extension was 20 degrees, lateral flexion was 19 degrees to the right and 16 degrees to the left; and rotation was 19 degrees to the right and 25 degrees to the left.  Manual muscle test was full or better on these movements.  

The Veteran continued to complain of severe pain of the cervical area in July 1996.  

The Veteran was provided with an additional VA examination of the spine in February 1997.  He reported suffering cervical pain that radiated to the shoulders.  On examination, the Veteran did not have any postural abnormalities or fixed deformities.  There was evidence of severe spasm of the cervical paravertebral muscles and upper trapezius muscles, which were swollen.  The cervical spine had 15 degrees of flexion, and backward extension, right and left lateral flexion, and right and left rotation were all to 25 degrees.  There was objective evidence of exquisite pain on all movements of the cervical spine.  The diagnoses included cervical, paravertebral and upper back myositis with C4 to C5 herniated disc pulposus; right side C5 to C6 discogenic disease, and a clinical bilateral C6 to C7 cervical radiculopathy.  

VA records from June 1998 state that the Veteran continued to experience chronic neck pain.  

An August 2001 VA examination report notes that the Veteran's claims folder was reviewed by the examiner.  The Veteran reported severe cervical pain with radiation to both hands associated with numbness.  There was no fecal or urinary incontinence.  The Veteran reported having been seen by his private doctor for treatment during flare-ups on four occasions during the previous year.  Using a goniometer, the Veteran had forward flexion, backward extension, and lateral flexion of 20 degrees.  Rotation was to 25 degrees.  Pain was noted on the final degree of measurement.  When the Veteran was asked to describe how his neck was additionally impaired during flare-ups, he replied that the pain was constant.  There was moderate objective evidence of pain on motion, with spasm.  There were no postural deformities.  The Veteran was absent bicep and triceps reflexes bilaterally.  The diagnosis was cervical, paravertebral, and upper back myositis; C4, C5 herniated nucleus pulposus, discogenic disease, and right C5 to C6 radiculopathy. 

July 2003 private medical records show that the Veteran was experiencing cervical spasms.  

A private X-ray study conducted in August 2003 demonstrated loss of intervertebral disc space at the C4-C5 and C5-C6 level.  There was also an unusual straightening of the upper portion of the cervical spine with a normal lordosis from C4 and below.  

The Veteran was provided an additional VA examination of his spine in December 2003 without the benefit of the claims folder.  He complained of worsening cervical pain, constant neck pain, and stuffiness.  He also complained of radiation of pain to both hands associated with numbness.  The Veteran reported that he was unable to function during pain flare-ups.  He would use a one-point cane as needed.  A goniometer showed that the Veteran had 20 degrees of flexion, 20 degrees of extension, right and left lateral flexion to 15 degrees, and right and left rotation to 25 degrees.  Rotation became painful at 25 degrees and extension at 20 degrees.  There was tenderness and spasm of the cervical paravertebral muscles, but no postural abnormalities.  The Veteran did not have any incapacitating episodes.  The diagnoses were degenerative disc disease C5-C6 with right upper extremity C5-C6 radiculopathy, and cervical paravertebral and upper back myositis.  

Private medical records from March 2004 state that the Veteran's cervical spine disability was productive of cervical muscle spasms, and chronic cervical pain.  

A private examination of the cervical spine was conducted in April 2004.  The Veteran was noted to have a history of an injury from a fall, as well as past findings of C5-C6 radiculopathy and a C4-C5 herniated disc.  There was moderate tenderness over the cervical and lumbar area with associated moderate paravertebral muscle spasms.  The range of motion of the cervical spine was 30 degrees of flexion, 10 degrees of extension, 10 degrees of right lateral flexion, 15 degrees of left lateral flexion, 20 degrees of right rotation, and 10 degrees of left rotation.  The neurologic examination discovered decreased pin prick and soft touch over the C5-C6 dermatome bilaterally, and motor strength was 4/5 in all major muscle groups.  The diagnostic impression included cervical myositis and C4-C5 herniated disc.  

VA treatment records from June 2004 note that neck pain made it difficult for the Veteran to extend his neck.  Rotation was also painful and driving made it worse.  On examination, there were no spasms.  Flexion and extension were full, but rotation was markedly limited and lateral flexion was moderately limited.  The Veteran expressed pain on all movement.  The assessment was a middle age man with chronic neck pain and herniated nucleus pulposus and post osteophytes without neurologic deficits.  

A May 2005 letter from a private doctor confirms that the Veteran has a long history of cervical pain, and that he continues to be symptomatic despite treatment.  He had developed symptoms suggestive of peripheral neuropathy.  The diagnostic impressions included chronic cervical pain; cervical muscle spasms; and peripheral neuropathy.  

A May 2010 magnetic resonance imaging (MRI) study of the cervical spine revealed a combination of disc protrusion with concomitant osteophytes producing compression of the spinal cord at level C3-C4, C4-C5, C5-C6, and C6-C7. 

The Veteran was afforded a VA examination of his spine in May 2010.  The claims folder was reviewed by the examiner.  The Veteran referred to constant localized cervical pain associated with numbness of the hands.  He had not been prescribed bed rest by a physician during the past year.  In regards to the cervical spine, the Veteran reported a history of fatigue, decreased motion, stiffness, weakness, and spasms.  He reported constant, severe pain without radiation.  On examination, the Veteran had pain with motion, spasms, and tenderness, but without atrophy, guarding or weakness.  The examiner stated that there was no cervical ankylosis.  The spasms were not of such severity as to result in abnormal spinal contour.  The range of motion of the cervical spine was 40 degrees of flexion, 35 degrees of extension, 25 degrees of left lateral motion, 40 degrees of left lateral rotation, 25 degrees of right lateral flexion, and 35 degrees of right lateral rotation.  There was objective evidence of pain on active range of motion.  There was also objective evidence of pain following repetitive motion but no additional limitation of motion.  An April 2009 X-ray study was reviewed that revealed straightening of the normal lordosis, and severe degenerative disc disease at C4-C5 and C5-C6.  The diagnosis was paravertebral and upper back myositis; degenerative osteoarthritis with spondylosis of the spine; radiculopathy, and muscle spasm with severe degenerative disc disease.  

The rating code for IDS is applicable to the Veteran's disability for the entire period on appeal.  Furthermore, the Board finds that the version of the IDS rating code that is most favorable to the Veteran is the version that was in effect prior to September 2002.  This rating code provides for a 60 percent evaluation based on factors other than periods of incapacitation, which have not been demonstrated in this case.  These are required for an increased rating under the formula for rating IDS based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Code 5293 (2003); 38 C.F.R. § 4.71a, Code 5243 (2010).  Instead, the 60 percent evaluation is based on symptoms such as spasms, pain, and neurological findings that the Veteran is shown to have consistently displayed over the past 20 years.  See 38 C.F.R. § 4.71, Code 5293 (1992, 2002).  

The rating code for IDS in effect at the time of the Veteran's claim states that pronounced IDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the disease disc with little intermittent relief is evaluated as 60 percent disabling.  The current 40 percent evaluation is assigned for IDS that is severely disabling with recurring attacks and intermittent relief.  38 C.F.R. § 4.71, Code 5293 (1992, 2002).  

When these criteria are applied to the Veteran's claim, the Board finds that the evidence supports entitlement to a 60 percent evaluation under the rating code for IDS.  The medical evidence consistently demonstrates that the Veteran has had objective evidence of spasms of the cervical spine, which are one of the criteria cited for a 60 percent evaluation.  Spasms were identified as early as March 1992, and have been specifically cited on virtually every examination since that time, including the most recent examination that was conducted in May 2010.  These spasms have at times been severe enough to produce straightening of the spine, and the February 1997 VA examination notes that they caused swelling of the trapezius muscles.  While the Veteran has a separate low back disability that is not service connected, sciatic neuropathy and absent ankle jerk would not be expected for a cervical spine disability.  However, the Veteran has consistently displayed the other neurological findings appropriate to a cervical spine disability, and radiculopathy has been consistently diagnosed from as early as March 1992.  

Finally, the Veteran has consistently reported severe pain on examination, and these reports have been verified by objective evidence.  Although some reports state that the pain was moderate to severe, the February 1997 VA examination states that there was objective evidence of exquisite pain on all movements of the cervical spine.  The August 2001 VA examination states that the Veteran did not report flare-ups because the pain was constant.  Other VA records show that the Veteran describes his pain as a constant 10 on a scale to 10.  The May 2010 examination states that the Veteran reported constant severe pain.  The Board finds that these reports meet the criteria that the Veteran's symptoms have little intermittent relief.  Therefore, as there has been objective evidence of cervical muscle spasms, neurological findings appropriate to the site of the diseased discs, and little intermittent relief throughout the period on appeal, the Board finds that a 60 percent evaluation is warranted under the IDS criteria in effect at the time of the Veteran's claim.  38 C.F.R. § 4.71, Code 5293 (1992).  The Board finds that this rating 60 percent rating under Code 5293 is warranted from the date of his claim through May 17, 2010.  As noted above, the RO assigned a 40 percent rating based on limitation of motion of the spine plus two separate 20 percent ratings for neurological impairment of the upper extremities effective from May 17, 2010.  The rating based on intervertebral disc syndrome under Diagnostic Code must terminate effective that date in order to avoid impermissible pyramiding.  

The Board has also considered entitlement to an evaluation in excess of 60 percent, but this is not demonstrated under any potential rating code for any period of time.  

The Veteran is in receipt of the highest rating possible under all potentially applicable rating codes in effect prior to September 2002.  38 C.F.R. § 4.71, Codes 5287, 5290, 5293 (1992).  Only the rating code for the residuals of a fracture of the vertebra allows for a higher evaluation, but the Veteran does not have a vertebra fracture and also fails to meet the remainder of the rating criteria.  See 38 C.F.R. § 4.71, Codes 5285 (1992).  

As of September 2002, the formula for rating IDS based on incapacitating episodes became effective.  However, the current 60 percent evaluation is the highest rating available under this formula.  38 C.F.R. § 4.71a, Code 5293 (2003); 38 C.F.R. § 4.71a, Code 5243 (2010).  

Finally, the general rating criteria for disabilities of the spine that became effective as of September 2003 provide for an evaluation in excess of 60 percent only when there is unfavorable ankylosis of the entire spine.  The May 2010 examiner stated that the Veteran does not have ankylosis.  As previously noted, a September 2010 rating decision has already assigned separate evaluations for neurological impairment of the right upper extremity and neurological impairment of the left upper extremity as secondary to the Veteran's cervical spine disability.  Therefore, the general rating criteria for disabilities of the spine do not provide a basis for a rating in excess of 60 percent.  38 C.F.R. § 4.71a, Code 5243 (2010).  

In reaching this decision, the Board has considered the effects of additional limitation due to pain, weakness, fatigability and incoordination.  However, as the Veteran is already in receipt of the highest evaluation allowed under the criteria in effect prior to September 2002, these factors are inapplicable.  Furthermore, although the evidence shows that the Veteran had pain and weakness of the cervical spine, there is no indication that this results in the equivalent of unfavorable ankylosis of the entire spine.  Therefore, there is no basis for an evaluation in excess of 60 percent based on these factors.  38 C.F.R. § 4.40, 4.45, 4.59.  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  There is no objective evidence that the veteran's service connected cervical spine disability presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  There is no evidence of hospitalization, the Veteran is not employed, and the most recent examiner found that sedentary employment without heavy lifting would not be precluded.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Sinusitis

Entitlement to service connection for right maxillary sinusitis was established in a January 1984 rating decision.  A zero percent evaluation was assigned for this disability, which currently remains in effect.  

As with the Veteran's cervical spine disability, the rating criteria for his sinusitis have changed during the course of his appeal.  Again, the rating criteria that are most favorable to the Veteran will be applied, although the new criteria may not be applied prior to their effective date.  

Prior to October 7, 1996, the rating code for chronic maxillary sinusitis provided that sinusitis with X-ray manifestations only with mild or occasional symptoms warrants a noncompensable evaluation.  Moderate sinusitis with discharge or crusting or scabbing, and infrequent headaches warrants a 10 percent evaluation.  Severe sinusitis with frequently incapacitating recurrences, severe and frequent headaches, purulent discharge or crusting reflecting purulence warrants a 30 percent evaluation.  Postoperative chronic sinusitis, following radical operation, with chronic osteomyelitis requiring repeated curettage, or severe symptoms following repeated operations warrants a 50 percent disability evaluation.  38 C.F.R. Part 4, § 4.97, DC 6513 (1996).

The applicable rating criteria for diseases of the respiratory system, 38 C.F.R. § 4.97, were amended, effective October 7, 1996.  Effective from October 7, 1996, chronic maxillary sinusitis is evaluated under the General Rating Formula for sinusitis.  This provides that where the disability is detected by X-ray only, a zero percent rating is to be assigned.  A 10 percent rating is warranted where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis.

A 50 percent rating, the maximum schedular rating, is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note following the General Formula defines an "incapacitating episode" as one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513 (2010).

The evidence includes a private X-ray study dated January 1992.  This revealed mild to moderate mucoperiosteal thickening in both maxillary sinuses and similar changes in the frontal sinus.  The impression was bilateral fronto maxillary sinusitis, and intramaxillary soft tissue nodularity suspicious of a mucous retention cyst or polyp probably at the left maxillary sinus or base.  

A January 1992 letter from a private doctor states that the Veteran has severe headaches, stuffiness of the nose, and frontal and maxillary space pain.  He reported headaches since 1989 when the Veteran was exposed to paint fumes.  The most recent examination had shown frontal and oral pain, nausea, headaches of frontal origin and general malaise with sneezing, profuse mucous secretion, itching of the nose and mild fever. 

Additional private treatment records from 1992 show congestion.  April 1992 records note severe frontal headaches since January 1992.  

VA treatment records show that a February 1992 computed tomography scan (CAT) of the head was normal.  Other treatment records from 1992 include diagnoses of sinusitis.  

A private X-ray study conducted in May 1992 showed increased density of the maxillary sinuses with swelling of the mucoperiosteum.  The other paranasal sinuses were clear, and the bone margins were well preserved.  

The Veteran was afforded a VA nose and sinus examination in July 1992.  He was noted to have undergone surgery at the VA in June 1985.  The Veteran complained of post nasal discharge and nasal obstruction.  An examination revealed normal findings.  The septum was straight.  The examiner reviewed January 1992 X-ray findings that had reported sinusitis, but his interpretation was that the films were negative. 

A December 1994 VA X-ray study showed mucosal thickening of both maxillary sinuses.  The impression was right frontal and bilateral maxillary sinusitis.  

A September 1995 CAT scan of the sinuses revealed a mucous retention cyst arising from the floor of the left maxillary sinus.  There was mucoperiosteal thickening of the maxillary sinuses bilaterally.  No significant radiographic abnormalities were noted.  The impression was pan-sinusitis.  

VA treatment records from October 1995 note the Veteran has a history of chronic sinusitis.  He had multiple unspecified complaints.  An examination was negative, although an X-ray study showed frontal maxillary sinusitis.  

A January 1996 CAT scan failed to demonstrate abnormal accumulation of contrast material within any of the paranasal sinuses.  There was very mild soft tissue density in the floors of both maxillary sinuses, and the rest of the maxillary sinuses were clear.  

The Veteran was treated for complaints that included acute sinusitis in January 2000.  

The Veteran was afforded a VA nose and sinus examination in July 2001.  He complained of nasal congestion, painful maxillary regions, headaches, and halitosis.  It interfered with breathing through his nose.  He claimed to have purulent discharge at times.  The Veteran reported dyspnea, mainly on exertion.  He had been treated with topical steroids, antihistaminics, and mainly topical medications.  On physical examination, the nose had pale mucosa and engorged turbinates with the right nostril narrowed due to hypertrophic inferior turbinate.  There was no tenderness or purulent discharge at the present time.  The diagnosis was chronic right maxillary sinus disease, and allergic rhinosinusitis.  

VA treatment records dated January 2003 show that the Veteran complained of nasal discharge, frontal pain and a productive cough.  

An April 2005 letter from a private doctor states that he has treated the Veteran for chronic maxillary sinusitis.  A list of medications was provided, although the examiner said the Veteran's response to them was poor.  These medications included Nasacort spray, which the Board notes is a corticosteroid.  

The Veteran was provided another VA nose and sinus examination in March 2006.  The claims folder was reviewed by the examiner.  The Veteran complained of interference in breathing through his nose.  He said that there was purulent discharge at times.  He had frequent allergic attacks.  Although the examination form requested that the examiner describe the frequency and duration of periods of incapacitation, this section was left blank.  On physical examination, there was no evidence of partial or complete nasal obstruction.  The septum was in the midline.  There was no tenderness, purulent discharge or crusting at the present time.  The diagnoses included nasal congestion with allergic rhinitis component. 

An April 2006 VA X-ray study of the Veteran's sinuses was normal.  

A VA X-ray dated September 2010 revealed mucosal thickening of the maxillary antal, frontal sinuses.  There was also the suggestion of a defect at the inferior aspect of the right maxillary antrum.  The impression was chronic sinus disease.  

A letter dated in October 2010 from Dr. Janice Sanchez Munoz indicates that the Veteran had been coming since June 1999 for treatment of chronic sinusitis, otitis, and pharyngitis with three or more episodes per year requiring antibiotics for treatment.  A prescription note from Dr. Munoz dated in June 2010 indicates treatment with Cipro for seven days.  

At this juncture, the Board notes that the Veteran was scheduled for an additional VA examination of his sinusitis in 2010, but he failed to report. 

Initially, the Board notes that the Veteran is already in receipt of service connection for post traumatic headaches as part of the residuals of a facial trauma, and that he is in receipt of a 10 percent evaluation for this disability.  By regulation, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Therefore, as the Veteran is already in receipt of compensation for his headaches, his complaints of headaches will not be considered in the evaluation of his sinusitis.  

After careful review of the Veteran's contentions and the medical evidence, the Board is unable to find that a compensable evaluation is warranted under either the new or old rating criteria.  

Under the criteria in effect prior to October 1996, moderate sinusitis with symptoms that included discharge, crusting, or scabbing warranted a 10 percent evaluation.  Sinusitis with X-ray manifestations only with mild or occasional symptoms merited continuation of the zero percent evaluation.  38 C.F.R. § 4.97, Code 6513 (1996).  

In this case, there is consistent X-ray evidence of sinusitis.  However, only records from the first half of 1992, 2000, 2001, 2003, appear to show any symptomatic sinusitis activity, and by far the most frequent symptom was nasal discharge.  VA examinations conducted in July 1992, October 1995, and July 2001 were negative for active symptoms, and the March 2006 VA examination showed only nasal congestion.  While the Veteran reported experiencing purulent discharge on two examinations, every examination has been negative for this symptom, and has also been negative for evidence of purulent discharge such as crusting.  The Board concludes that the Veteran's sinusitis is productive of no more than mild or occasional symptoms under the rating criteria in effect at the time of his claim, which merits continuation of the zero percent evaluation.  38 C.F.R. § 4.97, Code 6513 (1996). 

The Board is also unable to find evidentiary support for a compensable evaluation under the current rating criteria.  As noted above, there is consistent X-ray evidence of sinusitis.  However, there is absolutely no evidence that the Veteran has ever experienced an incapacitating episode as a result of his sinusitis.  Moreover, the treatment records fail to demonstrate that the Veteran has even three non-incapacitating episodes of sinusitis a year, and there is no objective evidence of purulent discharge or crusting.  The Board notes that the letter from Dr. Munoz mentioned treatment being required three or more times per year, however, it was noted that this was not required solely by the service connected sinusitis, but by nonservice-connected otitis, pharyngitis as well.  Manifestations resulting from nonservice connected disability may not be considered when assigning a rating for a service-connected disability.  See 38 C.F.R. § 4.14.  The Board also notes that treatment with antibiotics for a short period such as seven days does not rise to the level of prolonged antibiotic treatment for four to six weeks which is contemplated for a 10 percent rating.  The Veteran's symptomatology is not sufficient to support a compensable evaluation under the current rating criteria.  38 C.F.R. § 4.97, Code 6513.  

The Board has considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  There is no objective evidence that the veteran's sinusitis presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to a 60 percent evaluation for a cervical spine disability through May 17, 2010, is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a compensable evaluation for sinusitis is denied. 


REMAND

The December 2008 remand noted that the Veteran's service connected residuals of facial trauma appeared to actually involve two separate disabilities, which were identified as trigeminal neuralgia and headaches.  It was further noted that these two disabilities appear to cause separate functional impairments but have been incorrectly grouped together rather than assigned individual ratings.  The remand added that paralysis of the seventh cranial nerve is rated under Diagnostic Code 8207, and headaches are rated under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board further noted that although the RO cited these two diagnostic codes in rating the Veteran's residuals of facial trauma, separate ratings were not assigned for these two separate disabilities.  Finally, the Board found that the RO should be given the initial opportunity to rate these separate disabilities prior to appellant review by the Board in order to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

A review of the record indicates that this was not accomplished.  Instead, the September 2010 supplemental statement of the case continued to evaluate the neuralgia and headaches as a single disability without any explanation or indication that consideration was given to assigning separate ratings for neuralgia and headaches.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this issue is REMANDED for the following action:

Consider whether to assign separate ratings for the Veteran's trigeminal neuralgia and headaches due to his service-connected disability involving residuals of facial trauma.  The reasons and bases as to why or why not separate evaluations are assigned should be noted.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond to it before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


